DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendment filed 17 December 2020, the claim interpretation under 35 USC § 112(f) and the rejections under 35 USC § 112(b) have been withdrawn.  The prior art rejection has been maintained and slightly modified.
Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “configured to form of the” in line 2 is grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
The claimed terms of “seal” and “sealed interface” are given the broadest reasonable interpretation.  Merriam-Webster includes the definition of the word “seal” to mean “a closure that must be broken to be opened and that thus reveals tampering.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 10, 12, 20-21 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bemman et al. (US 2020/0060780; hereinafter “Bemman”).
In regard to claim 1, Bemman discloses a sterilizing wrap system comprising: (a) a base (top panel of table 52) having a support surface (top surface of the table) and a first sealing surface (one of the side surfaces of the top panel of the table which is perpendicular to the top surface of the table), the support surface capable of supporting at least one object requiring sterilization; (b) a wrap (drape 
It is noted that Bemman does not explicitly disclose “at least one object requiring sterilization.”  However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Further, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  Thus, the limitation does not function to further limit the patentability of the system claim as the limitation merely regards contents of the apparatus during an intended operation and the apparatus is capable of performing the intended use.  Nonetheless, the claim merely requires that the support surface be “configured to support at least one object requiring sterilization” and does not explicitly require such an object.  
In regard to claim 3, Bemman discloses wherein the base further comprises a second sealing surface (one of the other side surfaces of the table) spaced from the first sealing surface, and wherein 
In regard to claim 4, Bemman discloses wherein the wrap (drape 64) is a bag (see Figures 19-20 where drape is bag-shaped over the table) necessarily formed of a first material compatible with sterilizers as the drape is provided in a sterile condition (see abstract), the bag having a flexible collar (rubber bands 108) for expanding to dispose the wrap over the first sealing surface of the base in an install position and for applying tension to the first sealing surface of the base in a deployed position.  
In regard to claims 8 and 10, Bemman discloses wherein the support surface (top surface of table 52) is a first portion of the base (table 52) which includes trays (see Figure 20) capable of holding at least one object requiring sterilization (see [0002]).
In regard to claim 12, Bemman discloses a frame (legs and bottom panel of table 52) operatively connected to the base (top panel of table 52), the frame having a plurality of struts forming front, back, top, and side portions (i.e. defined portions of the table based on orientation), wherein the front, back, top and side portions define a hollow center portion (hollow center portion of the table 52 as bordered by the top panel, the bottom panel and the legs; see Figure 20).
In regard to claim 20, Bemman discloses single-use wrap system comprising:(a) a rigid base (top panel of table 52) necessarily formed of a material adapted to withstand exposure to a sterilizing agent (see [0002]), the base having a support surface (top surface of the table and/or trays thereon; see Figure 20) having a portion capable of supporting objects requiring sterilization and a base perimeter edge (a side surface of the top panel of the table which is perpendicular to the top surface of the table); (b) a wrap (drape 64) sized to overlie the support surface and having a wrap perimeter corresponding with the base perimeter of the support surface of the base (drape is sized to completely cover the base, thus the perimeter edge of the drape and perimeter edge “correspond”); and (c) a seal (formed used rubber bands 108) disposed along the perimeter edges of the wrap and/or the base, the seal forming a sealed 
It is noted that Bemman does not explicitly disclose “objects requiring sterilization.”  However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Further, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  Thus, the limitation does not function to further limit the patentability of the system claim as the limitation merely regards contents of the apparatus during an intended operation and the apparatus is capable of performing the intended use.  Nonetheless, the claim merely requires that the support surface be “configured to support objects requiring sterilization” and does not explicitly require such objects.  
In regard to claim 21, Bemman discloses a tray which can be used as a support surface. A tray is depicted in Figure 20. 
In regard to claims 23-25, Bemman discloses that the interface between the drape and the table functions to maintain the sterility of the enclosed objects upon the table.  Therefore, the interface between the drape and the table must form a seal and seal the volume encompassing the objects on top of the table to at least some degree.  Further, the sealed interface includes a tape (adhesive sticker 82) .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bemman.
In regard to claims 2 and 7, Bemman discloses wherein the first seal is a clamp (rubber bands 108 are viewed as analogous to a “clamp”), wherein the base is an operating room back table (see [0002]), and wherein the base includes a skirt (the side surfaces of the top panel of the table which is perpendicular to the top surface of the table).  See Figures 19-20 and paragraph [0084].
Bemman does not explicitly disclose wherein the first sealing surface/skirt of the base has a channel at least partially extending circumferentially around the base.  Bemman does disclose wherein the clamp (rubber bands 108) are received around the legs of the table in order to seal the drape to the sealing surface.  Therefore, it is viewed that it would have been obvious for one of ordinary skill in the art to have provided a channel sized to receive the rubber bands in the legs or sealing surface without creating any new or unexpected results.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
In regard to claim 13, Bemman is silent to wherein the frame (legs and bottom panel of table 52) is removable from the base (top panel of table 52).  The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).  Therefore, it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have made the top panel of the table of Bemman separable from the remainder of the table without creating any new or unexpected results.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bemman in view of Collins (US 4,051,845).
In regard to claims 5-6, Bemman discloses wherein the wrap (drape 54) includes a first portion of a first material having an area configured to overlie at least the support surface as the drape is necessarily formed of a material and a second portion of a second flexible material (rubber bands 108 used with the drape 54 to form the wrap) capable of having an area for encompassing at least the first sealing surface of the base.  The second material (rubber bands 108) forms the sealed interface by pulling the drape tightly around the table (see Figures 19-21), wherein the second material is in the form of a clamp (rubber bands are viewed to be analogous to a clamp) for maintaining the sealed interface between the wrap and the first sealing surface.
Bemman is silent in regard to wherein the first material is a filter material.
Collins discloses a surgical drapes for surgical equipment tables that can be made using Tyvek®, a well-known filter material which prevents the passage of water and is resistant to abrasion.  See col. 1, lines 10-11 and col. 4, lines 54-56.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wrap of Bemman to include the use of Tyvek® material for the purpose of providing the wrap with abrasion resistance and making the wrap impervious to water. 

Claims 9, 11, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bemman in view of DeAngelis (US 6,189,459).
In regard to claims 9 and 11, Bemman is silent in regard to wrap supports.
DeAngelis discloses a collapsible auxiliary instrument shelf which can be attached to existing operating room carts comprising removable wrap supports (legs 13) extending from a cart, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the auxiliary shelf of DeAngelis with the apparatus of Bemman for the purpose of adding additional support surfaces thereto.
In regard to claims 22 and 26, Bemman is silent in regard to the surgical table 52 including a plurality of wheels configured to move the base (top panel of the table 52).
DeAngelis discloses a surgical table which includes wheels at the bottom of the legs 15.  See Figures 1-5 and col. 3, line 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the wheels of DeAngelis with the surgical table of Bemman for the purpose of allowing the table to be moved to a desired location or position.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bemman in view of Hodges et al. (US 2014/0216305; hereinafter “Hodges”).
In regard to claims 14 and 15, Bemman is silent to wherein the support surface of the base is sloped and to wherein the support surface or at least one of the first and the second sealing surfaces of the base includes a drain.
Hodges discloses an adjustable surgical accessory table wherein the shelf of the table can be sloped for the purpose of allowing liquids to flow away from items thereon.  The shelf can further include a contoured shelf rod for drain the liquid.  See the abstract, [0060] and at least Figure 5c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the structures allowing the table surface to be sloped and the .
Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Bemman does not disclose a sealed interface or a seal between the table and the drape.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner has applied the broadest reasonable interpretation to the limitations of “a sealed interface” and “a seal.”  As the term “seal” can have the definition of “a closure that must be broken to be opened and that thus reveals tampering,” it is viewed that the use of rubber bands 108 having a perforated adhesive sticker thereon to indicate sterility breach by Bemman would constitute the structure of “a seal” and “a sealed interface” between the drape and the table.  The Examiner would be incorrect to interpret the above limitations to require airtightness as it is noted that the specification and claims do not limit or define the limitations as such.
Applicant argues that the open clips of Figures 23 and 24 preclude the finding of any asserted seal.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner notes that the embodiment of Figures 23 and 24 was not cited in the above rejection nor was it cited in the previous office action.  Therefore, the embodiment of Figures 23 and 24 is not relevant to the rejection of the claims as the figures regard a materially different embodiment.
Applicant argues that Bemman does not disclose “at least one object requiring sterilization.”  The Examiner has fully considered the argument but has not found it to be persuasive.  It is noted that Bemman does not explicitly disclose “at least one object requiring sterilization.”  However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  Thus, the limitation does not function to further limit the patentability of the system claim as the limitation merely regards contents of the apparatus during an intended operation and the apparatus is capable of performing the intended use.  Nonetheless, the claim merely requires that the support surface be “configured to support at least one object requiring sterilization” and does not explicitly require such an object.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774